Case: 20-30134      Document: 00515814909         Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 9, 2021
                                  No. 20-30134
                               Conference Calendar                    Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Spencer Colbert,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 6:19-CR-160-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Spencer Colbert has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Colbert has filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30134    Document: 00515814909          Page: 2   Date Filed: 04/09/2021




                                  No. 20-30134


   relevant portions of the record reflected therein, as well as Colbert’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2. Colbert’s pro se motions to dismiss and to withdraw counsel are
   DENIED as moot.




                                       2